                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

SHANE GARDNER                                                                          PLAINTIFF

v.                                                     CIVIL ACTION NO. 5:18-CV-P193-TBR

UNSPECIFIED DEFENDANTS                                                            DEFENDANT(S)

                                   MEMORANDUM OPINION

          Unrepresented by counsel, Shane Gardner sent a letter to this Court alleging problems he

has been having at the Fulton County Detention Center and indicating his desire to file a civil-

rights action pursuant to 42 U.S.C. § 1983 (DN 1). The matter was opened as the instant civil

action.

          Pursuant to Local Rule 5.2(a)(3), § 1983 actions should be filed on a Court-supplied

form. Further, the fee for filing a civil action is $400, and Gardner neither paid the filing fee nor

filed an application to proceed without prepayment of fees. He also failed to file a summons for

each Defendant. Consequently, by Order entered January 23, 2019 (DN 3), the Court directed

Plaintiff to cure the deficiencies and warned Plaintiff that his failure to comply within 30 days

from the entry date of that Order would result in dismissal of the action for failure to prosecute

and for failure to comply with an Order of the Court. The 30-day period has expired without any

response by Plaintiff.

          Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). “[W]hile pro se litigants may be entitled

to some latitude when dealing with sophisticated legal issues, acknowledging their lack of formal

training, there is no cause for extending this margin to straightforward procedural requirements
that a layperson can comprehend as easily as a lawyer.” Id. “[T]he lenient treatment generally

accorded to pro se litigants has limits. Where, for example, a pro se litigant fails to comply with

an easily understood court-imposed deadline, there is no basis for treating that party more

generously than a represented litigant.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996).

Additionally, courts have an inherent power “acting on their own initiative, to clear their

calendars of cases that have remained dormant because of the inaction or dilatoriness of the

parties seeking relief.” Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962).

         Because Plaintiff failed to comply with a straightforward Order of this Court, despite

being warned that dismissal would occur without compliance, the Court concludes that Plaintiff

has abandoned any interest in prosecuting this action. Therefore, this action will be dismissed by

separate Order.

Date:   March 13, 2019




cc:     Plaintiff, pro se
4413.005




                                                  2
